DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 07/15/2022.
Claims 1 and 6-20 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7-8, 10-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakabe et al. (US 2017/0104446) in view of Palkovits et al. (Langmuir, 2005, 21, 6048-6053).  Further evidence provided by Ramadas (US 2016/0088756), Linnemann (DE102017122293 with provided machine English translation), Doo et al. (US 2017/0210104) and Zhou et al. (US 2017/0045655).
Addressing claims 1 and 7-8, Sakabe discloses a photovoltaic module (figs. 1-4) comprising:
	a front sheet 14;
	a backsheet (16+18);
	a photovoltaic layer 10 interposed between the front sheet and the back sheet, the photovoltaic layer comprising at least one photovoltaic cell 10;
	a first encapsulant layer interposed between the front sheet and the at least one photovoltaic cell (the upper half of the sealing material 12 described as a sheet-shaped sealant disposed between the solar cells 10 and the front side layer in paragraph [0065]); and
	a second encapsulant layer interposed between the at least one photovoltaic cell and the back sheet (sheet-shaped sealant between the solar cells and the back side layer 16 described in paragraph [0065]),
	wherein the front sheet has a thickness from 1.5 mm to 3.5 mm [0045] and is a composite of a thermoplastic PMMA or PC material [0042] with inorganic fillers such as silica and UV absorbing agent [0044].
Ramadas provides evidence in paragraph [0199] that silica particles block UV light and have anti-reflection properties in the visible region.

Sakabe is silent regarding the nanoparticle filler comprises nanoparticles having particle sizes from 7 nm to 50 nm selected from silica nanoparticles, titania nanoparticles, zirconia nanoparticles, zinc oxide nanoparticles, and combinations thereof; the composite comprises from 0.5 % to 5% by weight nanoparticle filler, based on the total weight of the composite; and the front sheet has a transmittance of 80% to 92% at 500 nanometers and a scratch resistance of at least 1B determined according to ASTM D3363-05.

Palkovits discloses transparent PMMA/SiO2 composite with SiO2 nanoparticles having a particle size of 26 nm (Abstract) and nanoparticles with size less than 50 nm is ideal for reducing light scattering which leads to the decrease in transparency (Introduction section).  The nanoparticles having the side below 30 nm also prevent isolation and agglomeration (Introduction section).  Palkovits also discloses the PMMA/SiO2 composite comprising concentration of SiO2 at 1.3 wt.% (fig. 9), which has a transmittance that falls within the claimed range at 500 nm.  Palkovits further discloses adding silica enhance abrasion resistance and UV protective property (Introduction section).  

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify composite of Sakabe with the silica nanoparticles with the concentration and diameter disclosed by Palkovits in order to optimize the transparency and abrasion resistance of the composite material while preventing isolation and agglomeration (Palkovitz, Abstract, Introduction section and Conclusion section).  Therefore, one would have arrived at the claimed particle size range when perform routine experimentation with the diameter of the nanoparticles of Wang in the size range disclosed by Palkovitz in order to optimize the transparency of the composite material while preventing isolation and agglomeration.

With regard to the limitation “a scratch resistance of at least 1B determined according to ASTM D3363-05”, the modified front sheet having PMMA with silica and zirconia nanoparticles as nanoparticle fillers of Sakabe in view of Palkovitz has the claimed property or one of ordinary skill in the art would have arrived at the claimed property when performing routine experimentation with the composition of the PMMA layer having silica nanoparticle filler according to the teaching of Palkovitz for the following reasons:  
Firstly, Doo discloses PMMA layer has a scratch resistance value of H to 2H based on ASTM D3363 [0011] and Zhou, in paragraph [0030], discloses a PMMA layer has a scratch resistance of greater than or equal to H, which is greater than the claimed range of at least 1B.  
Secondly, Palkovits discloses silica enhances the abrasion resistance of a material (Introduction section).  
Thirdly, the present invention discloses that a PMMA layer including 1% by weight of silica nanoparticle as the filler has a scratch resistance that falls within the claimed range [0030-0033].  
Therefore, the modified front layer of Sakabe in view of Palkovits comprising PMMA and the silica nanoparticle filler having the weight percentage disclosed by Palkovits, which includes weight percentage at 1 wt.% or greater than 1 wt.% (Table 1), and the nanoparticle size according to Palkovits has the same structural requirements as those of the front sheet of current application; thus, the modified front layer of Sakabe in view of Palkovitz has all of the associated properties as those of current application, including the property “a scratch resistance of at least 1B determined according to ASTM D3363-05”.  Furthermore, it is known in the art that PMMA layer already has a scratch resistance that is greater than 1B; therefore, the addition of silica nanoparticles, which is known to enhance the scratch resistance of a native material, would only enhance the scratch resistance of the PMMA layer to be above 1B determined according to ASTM D3363-05.  
Alternatively, it is shown by the prior art and the Applicants that adding nanoparticle filler increases the scratch resistance of the PMMA layer.  Therefore, one with ordinary skill in the art would have arrived at a front sheet composite comprising PMMA and silica nanoparticles having the claimed scratch resistance of at least 1B determined according to ASTM D3363-05 when performing routine experimentation with the concentration of silica nanoparticles within the composite layer in order to optimize the transparency and abrasion resistance of the composite layer.  This is because the routine experimentation involving the concentration of silica and zirconia nanoparticles would include concentration of silica and zirconia nanoparticles, such as 1% by weight, that produces a composite layer having a scratch resistance value that falls within the claimed range.

Addressing claims 10-11, Sakabe discloses in paragraph [0051] the back sheet is made of PC or PMMA that are the structural equivalences to the claimed virgin PC or virgin PMMA of claim 10.

Addressing claim 12, Sakabe discloses in paragraph [0054] the same additives used for layer 14 are included in backsheet 16; therefore, it would have been obvious to add the nanoparticles of layer 14 into layer 16 to obtain the beneficial properties discussed above in the rejection of claim 1.

Addressing claim 14, Sakabe discloses in paragraph [0051] the backsheet is made of PET.

Addressing claim 15, Sakabe discloses the backsheet 16 is coated with an aluminum layer 18, which has UV protective property as evidenced by Linnemann (bottom of page 3 of the English translation document).

Addressing claim 16, Sakabe discloses the claimed solar cell materials in paragraph [0032].

Addressing claim 17, Sakabe discloses in paragraph [0037] the first and second encapsulant layers are made of EVA.

Addressing claim 18, Sakabe discloses the thickness of the front sheet that encompasses the claimed range in paragraph [0045], the thickness of the back sheet that encompasses the claimed range in paragraph [0055], the thickness of the first and second encapsulant layer that encompasses the claimed range in paragraph [0039].  Furthermore, the photovoltaic layer is encapsulated within the total thickness of the first and second encapsulant layers; therefore, the thickness of the photovoltaic layer is also dictated by the total thickness of the first and second encapsulant layers.  Thus, the claimed thickness ranges would have been obvious to one of ordinary skill in the art when perform routine experimentation with the thicknesses of the front sheet, the back sheet, the encapsulant layer and the photovoltaic layer in order to optimize the rigidity and weight of the solar battery module (Sakabe, [0029 and 0015]).

Addressing claim 19, figs. 2-3 and paragraph [0030] of Sakabe disclose the solar cells are electrically connected through connecting members that are the structural equivalence to the claimed electrical contacts to the at least one photovoltaic cell configured to be placed in electrical continuity with an energy storage device or an electrical load.

Addressing claim 20, Sakabe discloses the various materials for the layers of the photovoltaic module that do not include glass; therefore, the photovoltaic module of Sakabe is free of glass components and the limitation would have been obvious to one of ordinary skill in the art based on the teaching of Sakabe.

Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakabe et al. (US 2017/0104446) in view of Palkovits et al. (Langmuir, 2005, 21, 6048-6053) as applied to claims 1, 7-8, 10-12 and 14-20 above, and further in view of Wang et al. (Polymer Degradation and Stability, 87, 2005, 319-327).
Addressing claims 6 and 9, Sakabe and Palkovits are silent regarding the limitation of current claims.

Wang discloses a transparent PMMA and silica nanoparticle composite; wherein, the concentration of the nanoparticles affect its transparency (fig. 9) and thermal stability (Section 3.6 Thermal decomposition in air).  The concentration of silica nanoparticles ranges from 0.16 wt% to 10 wt.% (Table 1).  It is noted that the density of the composite depends on the amount or concentration of the nanoparticles in the composite material as well as the overall weight of the composite material.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the front composite sheet of Sakabe in view of Palkovits by perform routine experimentation with the concentration silica nanoparticles in the composite in the range disclosed by Wang in order to optimize the transparency and thermal stability of the composite layer.  Therefore, one with ordinary skill in the art would have arrived at the claimed density of the composite material when perform routine experimentation with the concentration of the nanoparticles in the composite material in order to optimize the transparency and thermal decomposition of the composite material.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakabe et al. (US 2017/0104446) in view of Palkovits et al. (Langmuir, 2005, 21, 6048-6053) as applied to claims 1, 7-8, 10-12 and 14-20 above, and further in view of Koppikar et al. (US 2014/0360556).
Addressing claim 13, Sakabe is silent regarding the claimed materials of the backsheet.

Koppikar discloses backsheet for a photovoltaic module comprising PVF-polyester-PVF laminate [0064].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the module of Sakabe by substituting the known backsheet material of Sakabe with the known backsheet laminate of Koppikar in order to obtain the predictable result of providing back support for the photovoltaic cells as well as adhering the photovoltaic cells to the heat exchanger (Koppikar, [0064] and fig. 5).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6-20 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  For instance, the rejection of claim 1 is based on the teaching of Sakabe and Palkovits instead of Sakabe and Wang as previously applied.  The new ground of rejection is necessitated by the amendment to the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        08/03/2022